DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Trainor (US 2004/0066134).

With regard to claim 1, AAPA, in Figs. 11 teaches a display device comprising: a substrate (101); an active matrix (401 & 402) arranged at the substrate; a driving circuit (800) arranged along one side interposed between a first corner (lower left) of the substrate and a second corner (upper left) of the substrate at a peripheral area that surrounds the active matrix; a signal line (SP, 602) arranged along the one side at the peripheral area and electrically connected to the driving circuit; a first protective circuit (ESD1-4) arranged and electrically connected to the signal line (SP, 602) and a clock signal terminal (CLK 601) at the first corner (lower left).
AAPA does not teach a second protective circuit arranged and electrically connected to the signal line and the clock signal terminal at the second corner.  
Trainor, in Figures 1 & 2, teaches an Active Matrix substrate wherein signal bus lines (15) are coupled across a substrate (18) and connected to a driver.  It is further taught the each bus lines comprises a first and second protection circuit (20) connected to the lines at all corners of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of AAPA with Trainor, by coupling the ESD protection of AAPA at both ends of the lines (SP and CLK) such that they would be formed at the first and second corners as the ends of the tow line of AAPA are at the first and second corners and Trainor teaches that the protection circuits are placed at the ends of the signal lines, for the purpose of allowing the an ESD event to travel in as little distance as possible before exiting the circuit thus reducing the chance that the fault can damage areas of the device.

   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 5,606,340), Matsunaga (US 6,388,719), Sakaguchi (US 6,476,789) and Mikami (US 6,825,826) all teach LCD driver circuits that share similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839